—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered February 7, 1991, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 Vi to 5 years and 2 to 4 years, respectively, unanimously affirmed.
Contrary to defendant’s argument, the evidence that he struck the victim, a bystander, with a piece of concrete that he picked up from the ground and threw at a man with whom he had just been arguing was sufficient to establish his guilt of unlawful possession of a weapon, such "conduct in itself providing] the basis for an independent indictment charging [him] with both [assault] and possession of a weapon with intent to use it against a person unlawfully” (People v Perez, 45 NY2d 204, 209; see also, People v Turner, 181 AD2d 637, lv denied 80 NY2d 839).
We have reviewed defendant’s other claims and find them to be without merit. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.